DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12, 13 and 15 are objected to because of the following informalities:  
In regard to claim 12, it is unclear as to how a third locking means can be defined (see lines 2, 4 and 7) when first and second locking means have not been defined.
Further in regard to claim 12, on line 10, “a-circumferential” should be “a circumferential”.
In regard to claim 13, it is unclear as to how a fourth locking means can be defined (see lines 6 and 11) when first, second and third locking means have not been defined.
In regard to claim 15, it is unclear as to how a fifth locking means can be defined (see lines 6 and 11) when first, second, third and fourth locking means have not been defined.      
           Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiswell (U.S. Patent 5,399,041).

In regard to claim 1, Chiswell discloses an ink reservoir unit “for writing units to be housed in a barrel” comprising an ink reservoir tube 12 formed using paper as a base material (see column 2, lines 40-49) wherein one end of the ink reservoir tube 12 is connected with a connector part 22 (see Figure 2) formed to a writing member 24 wherein the ink reservoir unit is “configured to be housed in a barrel”.  It is noted that statements of intended use, i.e., “for writing units to be stored in a barrel” and “configured to be housed in a barrel” do not lend any patentable structure to the claim.  Further, the Chiswell device is capable of being housed in a barrel should a user so choose to employ the device.
In regard to claim 10, Chiswell discloses a writing instrument housing the ink reservoir unit 12, 22, 24 in a barrel (the barrel being defined by the final outer layer of sheet 14).
In regard to claim 11, Chiswell discloses a writing instrument wherein the ink reservoir tube 12 constitutes a barrel serving as a grip.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiswell in view of Keoln (U.S. Patent 3,583,820).
In regard to claim 2, the connection part 22 in the Chiswell device secures the writing member 24 to the tube 12 via an interference fit (see column 2, lines 53-55). Although the Chiswell reference does not include a locking means utilizing a male thread on the connection part 22 for connecting the ink reservoir tube 12 to the writing member 24 as claimed, attention is directed to the Koeln reference, which discloses another ink reservoir unit wherein a connection part 12 on the writing member 4 includes a locking means in the form of a male thread for connecting the writing member 4 to the ink reservoir tube 6 (see column 3, lines 59-60). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that connecting part 22 on the Chiswell device can include such a male thread thereon in order to connect the writing member 24 to the ink reservoir tube 12 wherein such a modification would amount to the mere substitution of one well-known connecting mechanism (i.e., an interference fit) with another (i.e., a threaded connection) and the selection of either connecting mechanism would work equally well on the Chiswell reference, especially since the Chiswell reference discloses that any suitable connecting mechanism may be employed to secure the writing member 24 to the tube 12 (see column 2, lines 57-58) and the Applicant does not indicate the particular type of connecting mechanism used to connect the writing
member and the tube is critical to the overall operation of the device (as evidenced by the various disclosed connecting mechanisms).
Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiswell in view of Chevalier, Jr., et al. (U.S. Patent 5,401,257, hereinafter Chevalier).
In regard to claims 3 and 4, the connection part 22 in the Chiswell device secures the writing member 24 to the tube 12 via an interference fit (see column 2, lines 53-55). Although the Chiswell reference does not include a locking means utilizing annular locking members or a plurality of protrusions on the connection part 22 for connecting the ink reservoir tube 12 to the writing member 24 as claimed, attention is directed to the Chevalier reference, which discloses another device having two elements connected wherein a locking means in the form of a plurality of protrusions having a tapered face and falling portion (i.e. barbs, see Figure 2 and column 3, lines 55-60) is employed for connecting the two elements. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that connecting part 22 on the Chiswell device can include such barbs thereon in order to connect the writing member 24 to the ink reservoir tube 12 wherein such a modification would amount to the mere substitution of one well-known connecting mechanism (i.e., an interference fit) with another (1.e., a barbed connection) and the selection of either connecting mechanism would work equally well on the Chiswell reference, especially since the Chiswell reference discloses that any suitable connecting mechanism may be employed to secure the writing member 24 to the tube 12 (see column 2, lines 57-58) and the Applicant does not indicate the particular type of connecting mechanism used to connect the writing member and the tube is critical to the overall operation of the device (as evidenced by the various disclosed connecting mechanisms). It is further noted that although the falling portion of barbs in the Chevalier device are not shown acutely angled, as
claimed, the examiner takes official notice that such barbs are commonly designed to have an angled back fall portion in order to enable the barb to better secure to a surface. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the barbs in the Chevalier device can be so shaped in order to enable the barbs to better secure to a surface. Lastly, it is noted that although the Chevalier reference does not disclose whether or not the barbs are annular member which extend around element 26 or formed as a plurality of annularly spaced barbs, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the barbs can be formed either as continuous annular members or annularly spaced members without effecting the overall operation of the device, especially since the Applicant has not indicated either embodiment is particularly critical to the overall operation of the device (as evidence by the disclosure of both arrangements).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiswell in view of Sakurada (U.S. Patent 4305179).
In regard to claim 5, the connection part 22 in the Chiswell device secures the writing member 24 to the tube 12 via an interference fit (see column 2, lines 53-55). Although the Chiswell reference does not include a locking means utilizing a ring-shaped reinforcing member on the connection part 22 for connecting the ink reservoir tube 12 to the writing member 24 as claimed, attention is directed to the Sakurada reference, which discloses another connecting element for securing tubular elements defined by a ring-shaped reinforcing member | which is used to clamp two tubular elements together. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that such a ring shaped reinforcing member may be used the Chiswell device to connect the writing member 24 to the ink reservoir
tube 12 wherein such a modification would amount to the mere substitution of one well-known connecting mechanism (i.e., an interference fit) with another (i.e., a ring-shaped clamp) and the selection of either connecting mechanism would work equally well on the Chiswell reference, especially since the Chiswell reference discloses that any suitable connecting mechanism may be employed to secure the writing member 24 to the tube 12 (see column 2, lines 57-58) and the Applicant does not indicate the particular type of connecting mechanism used to connect the writing member and the tube is critical to the overall operation of the device (as evidenced by the various disclosed connecting mechanisms).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiswell in view of Reinberg (U.S. Patent 10,137,268).
In regard to claim 6, the connection part 22 in the Chiswell device secures the writing member 24 to the tube 12 via an interference fit (see column 2, lines 53-55). Although the Chiswell reference does not include a locking means utilizing a ring-shaped reinforcing member having a C-shaped cross-section, on the connection part 22 for connecting the ink reservoir tube 12 to the writing member 24 as claimed, attention is directed to the Reinberg reference, which discloses another connecting element for securing tubular elements defined by a ring-shaped reinforcing member having a C-shaped cross-section 120 (see Figure 4A) which is used to clamp two tubular elements together. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that such a ring shaped reinforcing member having a C-shaped cross-section may be used the Chiswell device to connect the writing member 24 to the ink reservoir tube 12 wherein such a modification would amount to the mere substitution of one well-known connecting mechanism (i.e., an interference fit) with another (1.e., a ring-shaped clamp having a C-shaped cross-section) and the selection of either connecting mechanism would
work equally well on the Chiswell reference, especially since the Chiswell reference discloses that any suitable connecting mechanism may be employed to secure the writing member 24 to the tube 12 (see column 2, lines 57-58) and the Applicant does not indicate the particular type of connecting mechanism used to connect the writing member and the tube is critical to the overall operation of the device (as evidenced by the various disclosed connecting mechanisms). 

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 are allowed.

Response to Arguments
Applicant's arguments filed 11/2/22 have been fully considered but they are not persuasive.  The Applicant contends the Chiswell reference is not applicable against claim 1 in that the device is unrelated to an ink reservoir unit configured to be housed in a barrel.  Firstly, as discussed above in detail, statements of intended use, such as “for writing instruments to be housed in a barrel” and “configured to be housed in a barrel” do not lend any patentable structure to the claim since the barrel is not part of the claimed combination.  Since the paper ink reservoir tube 12 is capable of being housed in a barrel, the Chiswell reference is applicable against the claims as discussed above.
Secondly, as discussed in the previous office action and repeated above, with regard to claim 10, which does positively claim the barrel, the outer layer of the rolled sheet 14 defines a “barrel” in as much as the Applicant has claimed the structure of the barrel.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
11/15/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754